Citation Nr: 0616181	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  00-22 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a temporary total disability evaluation under 
38 C.F.R. § 4.30 for convalescence from right bunionectomy 
surgery and left bunionectomy surgery.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from July 1963 to July 1979, 
and from July 1987 to January 1990.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Los Angeles, 
California, VA Regional Office (RO).  

This case has previously come before the Board.  In November 
2005, the Board granted service connection for bilateral 
bunionectomies and remanded the issue of entitlement to a 
temporary total disability evaluation under 38 C.F.R. § 4.30 
for convalescence from bilateral bunionectomy surgery for 
additional development.  The case has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  On January 18, 2000, the veteran underwent a right 
bunionectomy with a right Akin osteotomy.  

2.  On March 10, 2000, the veteran underwent a left 
bunionectomy with a left Akin osteotomy.  

3.  Following the January 2000 and March 2000 surgery, post 
operative residuals included incompletely healed wounds, 
limited weight bearing, and splints.  


CONCLUSION OF LAW

The criteria for a one month temporary total evaluation under 
38 C.F.R. § 4.30 for right and left foot bunionectomies in 
January 2000 and March 2000 have been met.  38 C.F.R. § 4.30 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that any defect in regard to VCAA 
is harmless as the claim is herein granted.  

In a December 2005 rating decision, the RO implemented a 
grant of service connection for status post right and left 
bunionectomies with Akin osteotomy.  The veteran claims that 
he is entitled to a temporary total evaluation based on a 
period of convalescence following the right bunionectomy in 
January 2000 and the left bunionectomy in March 2000. 

Under applicable criteria, a total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge, if 
the hospital treatment of a service-connected disability 
resulted in:  (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more (the wrist is considered a major joint, 
pursuant to 38 C.F.R. § 4.45), application of a body cast, or 
the necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more. 38 C.F.R. § 4.30(a) 
(2005).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court, 
citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 
1994), defined convalescence as "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury." The Court also defined recovery as "the act of 
regaining or returning toward a normal or healthy state."  
Id., citing Webster's Medical Desk Dictionary 606 (1986).  In 
other words, the purpose of a temporary total evaluation 
pursuant to 38 C.F.R. § 4.30 is to aid the veteran during the 
immediate post-surgical period when he or she may have 
incompletely healed wounds or may be wheelchair-bound, or 
when there may be similar circumstances indicative of 
transient incapacitation associated with recuperation from 
the immediate effects of an operation.  The Court has also 
determined that the inability to return to any employment 
indicates a need for continuing convalescence under 38 C.F.R. 
§ 4.30.  Seals v. Brown, 8 Vet. App. 291, 296 (1995).

In this case, the record shows that on January 18, 2000, the 
veteran underwent a bunionectomy with right Akin osteotomy.  
Following this procedure, the wound was stitched and dressed 
with gauze and an ACE bandage was applied.  He was discharged 
to the postanesthesia care unit and the discharge diagnosis 
was status post right foot surgery.  Weight bearing in a 
postoperative shoe only as tolerated was recommended.  On 
follow up examination on January 21, 2000, minimal pain in 
the foot was noted and the veteran stated he was doing fine.  
The examiner noted the right skin edges were well 
approximated with sutures intact.  There was no edema, no 
erythema, no drainage, and no dehiscence.  The examiner 
recommended continuing weight bearing in a surgical shoe only 
as tolerated and recommended keeping the dressings 
dry/clean/intact.  On January 28, 2000, the veteran stated he 
had no pain in the foot and was doing fine.  The assessment 
was 10 days status post right bunionectomy, doing fine.  The 
area was dressed with dry sterile dressing.  On February 4, 
2000, the veteran denied pain.  The incision site was well 
approximated without dehiscence or implant after removal of 
the sutures.  The assessment was 17 days status post right 
bunionectomy, doing fine.  The record notes a bunion splint 
was applied.  A February 17, 2000 record notes dorsalis pedis 
and posterior tibial pulses on the right were palpable, CFT 4 
seconds.  The protective threshold was intact.  

On March 10, 2000, the veteran underwent a left bunionectomy.  
Following the procedure, the wound was dressed and an ACE 
bandage was applied.  On examination in June 14, 2000, there 
was no edema, no erythema, and no drainage.  Hallux was well 
aligned to the 1st metatarsal, bilaterally.  The assessment 
was status post bunionectomy with Akin osteotomy of the left 
foot, doing well.  A March 31, 2000 record notes the veteran 
denied pain and had no other complaints.  Sutures were noted 
to be clean and intact.  Skin edges were well approximated.  
No edema and no erythema were noted.  The examiner noted 
improvement since the last visit.  There was no drainage.  
Hallux was well aligned to the 1st metatarsal.  The 
assessment was three weeks status post bunionectomy with Akin 
osteotomy of the left foot.  The record reflects the sutures 
were removed, steri-strips were applied, and a dry sterile 
bandage and bunion splint were applied.  The examiner stated 
that after 4 days the veteran could begin to shower but had 
to continue use of the bunion splint until the next visit in 
two weeks.  

On VA examination in July 2000, the veteran denied any time 
lost from work secondary to his foot disorders.  

The evidence shows that the surgeries involved post-operative 
residuals to include incompletely healed surgical wounds.  
Following each surgery, the wounds were sutured, had to be 
kept dry, and required regular dressing changes.  He had 
limited weight bearing and bunion splints.  In other words, 
regular weight bearing was prohibited.  

The evidence shows the veteran's post operative residuals, to 
include incompletely healed wounds associated with the right 
and left bunionectomies, were of sufficient severity to 
support a one month temporary total evaluation under 38 
C.F.R. § 4.30.  Consequently, the benefits sought on appeal 
are granted.  

Lastly, the Board notes that in the Remand, the AOJ was 
instructed that any decision must be supported by evidence.  
Furthermore, the provisions of 38 C.F.R. § 4.30(a)(1), (2), 
and (3) are alternatives and only 38 C.F.R. § 4.30(a)(1) 
requires at least one month of convalescence.  








ORDER

A one month temporary total evaluation under 38 C.F.R. § 4.30 
following foot surgery in January 2000 and in March 2000 is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits..




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


